                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

VIOREL COTUNA and
LUMINITA COTUNA,

      Plaintiffs,

v.                                       Case No: 6:20-cv-896-PGB-GJK


WAL-MART STORES EAST,
LP,
and ROBERT MORRIS,

      Defendants.


                                ORDER

      Pending before the Court is Plaintiffs’ Unopposed Motion for

CM/ECF Login Credentials (Doc. 40). “Pro se litigant access in CM/ECF

is restricted to the case in which the pro se litigant has approval of the

presiding judge.” Middle District of Florida Administrative Procedures for

Electronic Filing, section B.4. If a pro se litigant does not have approval

of the presiding judge, then she must file paper originals with the Court

(Id. at E.6).

      Plaintiffs, appearing pro se, request CM/ECF login credentials so

that “they can timely file and receive documents filed electronically with
this Court” (Doc. 40 at ¶ 3). Plaintiffs also wish to save mailing expenses

(Id. at ¶ 4). The motion is unopposed (Id. at 2-3).

      After due consideration the motion is GRANTED as follows:

      (1) Plaintiffs shall comply with the Middle District of Florida

Administrative Procedures for Electronic Filing, which can be found at

https://www.flmd.uscourts.gov/sites/flmd/files/documents/flmd-

administrative-procedures-for-electronic-filing.pdf.

      (2) Plaintiffs shall promptly register for access to CM/ECF and shall

contact the Clerk’s office to effectuate that process. Plaintiffs shall follow

the Clerk’s instructions with respect to registering and using the CM/ECF

system.

      (3) The failure to comply with this Order, the Clerk’s directives, the

Administrative Procedures for Electronic Filing in Civil and Criminal

Cases, or to otherwise abuse the privileges of filing and receiving

documents electronically will result in withdrawal of the privilege of filing

and receiving documents electronically and may result in sanctions.

      (4) The Clerk shall permit Plaintiffs to register for and use CM/ECF

only for the prosecution of this case and shall promptly report any abuse

of the system to chambers.



                                     -2-
     DONE and ORDERED in Orlando, Florida, on May 24, 2021.1




Copies furnished to:

     Counsel of Record
     Unrepresented Party




     1
         Judge Smith is temporarily handling this case for Judge Kelly.

                                            -3-
